The court is of the opinion that the evidence sustains the finding of the trial court with respect to the exercise of the option to purchase the land; and the court is also of the opinion that the finding of the trial court that the interest should be computed up to the time of the tender only is justified and sustained by the evidence. It is conceded by counsel for the respondent that the judgment should be modified so as to provide for a personal judgment against J. C. McPherson for the sum of $805, with interest up to the time of the tender.
The judgment is therefore modified so as to provide for a personal judgment against said J. C. McPherson for the sum of $805, with interest up to the time of the tender, and the trial court is hereby directed to so modify the same; in all other respects the judgment is affirmed, the appellant to recover its costs of this appeal.